UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-1253


CATHERINE WANJIKU KABUI,

                  Petitioner,

             v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    October 8, 2009                 Decided:   November 5, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.       Tony West, Assistant Attorney
General, Jennifer L. Lightbody, Achiezer Guggenheim, OFFICE OF
IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Catherine     Wanjiku   Kabui,     a    native   and   citizen    of

Kenya,   petitions     for   review   of    an    order   of   the   Board   of

Immigration Appeals (“Board”) denying her motion to reconsider

its prior order, which denied Kabui’s motion to reopen removal

proceedings based on changed country conditions in Kenya.                    We

have reviewed the record and the Board’s order and find that the

Board did not abuse its discretion in denying the motion to

reconsider.   See Jean v. Gonzales, 435 F.3d 475, 481 (4th Cir.

2006); 8 C.F.R. § 1003.2(a) (2009).               Accordingly, we deny the

petition for review for the reasons stated by the Board.               See In

re: Kabui (B.I.A. Feb. 5, 2009).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                               PETITION DENIED




                                      2